Citation Nr: 0713411	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-14 860	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio




THE ISSUE

The propriety of the reduction in rating for a post-traumatic 
stress disorder (PTSD) from 30% to 0% from November 2004.




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from April 1987 to November 
1990, and from July 1991 to October 1998.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2004 rating action that reduced the rating for 
the veteran's PTSD from 30% to 0%, effective November 2004.

For reason expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the veteran when further 
action on his part is required.


REMAND

In his April 2005 Substantive Appeal, the veteran requested a 
Board hearing before a Veterans Law Judge (VLJ) at the RO 
(Travel Board hearing).  In a June 2005 statement, the 
veteran requested a Board hearing before a VLJ in Washington, 
D.C.  By letter of February 2007, the Board requested the 
veteran to clarify the type of Board hearing he wanted.  The 
veteran responded in March 2007 that he wanted a Travel Board 
hearing.   

To ensure full compliance with due process requirements, this 
matter is hereby REMANDED to the RO via the AMC for the 
following action:

The RO should schedule a Travel Board 
hearing for the veteran and any 
witnesses.  Notice to report for the 
hearing should be sent to the veteran.  
Any failure of the veteran to report for 
the hearing should be clearly documented 
for the record.  Thereafter, the claims 
folder should be transferred back to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


